20-08949-rdd    Doc 127   Filed 03/02/21 Entered 03/02/21 10:16:53     Main Document
                                       Pg 1 of 2



                          AVROM R. VANN, P.C.
                           ATTORNEY-AT-LAW
                  2 UNIVERSITY PLAZA DRIVE - SUITE 600
                     HACKENSACK, NEW JERSEY 07610

                                 (212) 382-1700
AVROM R. VANN, P.C.*
                                                            FACSIMILE NO. (212) 661-6976

*MEMBER NEW YORK
AND NEW JERSEY BARS


                                                                 March 2, 2021


Hon. Robert D. Drain
Judge of the United States Bankruptcy Court
Southern District of New York
300 Quarropos Street - Suite 147
While Plaints, New York 10601

      Re:      Mosdos Chofetz Chaim, Inc.
               Case Number: Chapter 11 12-2361-rdd
               Adversary Proceeding: 20-08949-rdd
               Hearing Date: March 4, 2021

Dear Judge Drain:

       I refer to the hearing presently scheduled for March 4, 2021 in the above
referenced Adversary Proceeding. As the Court knows I was only recently
retained to represent Mosdos Chofetz Chaim, Inc. in its capacity as a party
plaintiff.
       Although I have made a concerted effort to fully prepare myself for the
forthcoming hearing, the enormous volume of documents which have been filed by
the parties and witnesses including declarations and exhibits, makes it impossible
for me to be adequately prepared to represent my client’s interests in the
forthcoming hearing in the manner which I would expect. Given that this matter
has an extended history and as I see it there are no pressing issues which need to be
immediately resolved and therefore there would not be any prejudice to the
Defendants in the Adversary Proceeding were the hearing adjourned to a future
date, I am respectfully requesting that the hearing date be adjourned to a future
date convenient to the Court.
20-08949-rdd     Doc 127        Filed 03/02/21 Entered 03/02/21 10:16:53     Main Document
                                             Pg 2 of 2


AVROM R. VANN, P.C.

Hon. Robert D. Drain
March 2, 2021

Page 2


      I thank the Court in advance for its anticipated understanding and
cooperation.
                                                   Respectfully submitted:
                                                   AVROM R. VANN, P.C.

                                                         S/ Avrom R. Vann

                                                   By:
                                                         Avrom R. Vann, Esquire

ARV: dat
cc: All Counsel of Record
        Via Electronic Filing
